Citation Nr: 9922182	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
original amount of $27,493.75, to include the issue of 
whether waiver of recovery is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from November 1954 to 
October 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) regional office (RO) 
issued in July 1992.  The Committee found that the veteran's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

The case was previously before the Board in January 1998, 
when it was remanded for further development and 
adjudication.  The RO was specifically instructed to request 
from the VA Regional Counsel an opinion concerning the 
validity of the indebtedness.  This was accomplished in June 
1998 and the veteran was provided a copy of the opinion.  The 
RO formally adjudicated the validity issue in a September 
1998 supplemental statement of the case (SSOC); however, the 
notice letter accompanying the SSOC inaccurately advised the 
veteran as to his appeal rights, and the SSOC itself did not 
make clear that it included a new issue.  When a supplemental 
statement of the case includes an issue that was not 
previously addressed in a statement or supplemental statement 
of the case, a substantive appeal must be filed as to the new 
issues within 60 days of the issuance of the SSOC (see 
38 C.F.R. § 20.302(c)(1998)).  The RO notified the veteran 
that he had 30 days to respond to the SSOC, and the SSOC 
listed only the same issue that had been previously 
addressed, that is, entitlement to waiver.  A debtor may 
dispute the existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (1998); see also VAOPGCPREC 6-
98 (April 24, 1998).  On this point, the General Counsel 
stated the following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the veteran has filed a claim 
as to both of these issues simultaneously.  The validity 
issue has been adjudicated, and the veteran has been 
informed, but he has not been provided adequate notice of his 
appeal rights.  Construing the argument submitted by the 
veteran's local representative in December 1998 liberally, 
the Board finds that it is sufficient to constitute a notice 
of disagreement with the RO's determination as to validity of 
the indebtedness.  Therefore, on remand, the RO must again 
consider this issue and, if the determination remains adverse 
to the veteran, include the issue in a supplemental statement 
of the case, clearly identified as a new issue, and the time 
permitted in VA regulation is to be allowed for response.  

Moreover, the Board noted in its prior remand that the RO 
denied a claim for a retroactive release from liability in 
January 1995, and that the veteran expressed disagreement 
with this decision in February 1995.  While this case was on 
remand, the Committee on Waivers and Compromises hearing 
officer obtained a memorandum from the Chief, Loan Service 
and Claims, addressing whether retroactive release from 
liability was considered and whether the veteran was notified 
of the determination.  While the explanation provided is 
helpful, it misses the point, which is that the veteran has 
already (in February 1995) filed a notice of disagreement 
with the denial of retroactive release from liability, and he 
is still owed a statement of the case on this issue. 

As the case must be remanded for the foregoing reasons, the 
RO should also obtain an explanation of the foreclosure sale 
appraisal which addresses the procedures and value on the 
subject property that was established in accordance with VA 
guidelines, particularly in view of the veteran's contentions 
that the foreclosure appraisal was flawed.  Cf. VBA's 
ADJUDICATION PROCEDURE MANUAL, Manual M26-2 2.31.  

Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded to the RO for the following:

1.  Prepare an explanation of the 
foreclosure sale appraisal which 
addresses the procedures and value on the 
subject property that was established in 
accordance with VA guidelines.  Cf. VBA's 
ADJUDICATION PROCEDURE MANUAL, Manual 
M26-2 2.31.  Copies of this explanatory 
document should be furnished to the 
veteran and associated with the loan 
guaranty folder and claims folder.

2.  Consider all issues as to which the 
veteran has expressed his disagreement, 
i.e., entitlement to waiver of repayment 
of the indebtedness (to include whether 
waiver is prohibited by bad faith); 
validity (to include amount) of the 
indebtedness; and entitlement to 
retroactive release from liability.  
Supporting analysis and explanation must 
be provided in connection with the 
readjudication of the claim for waiver.  
If waiver is not precluded by bad faith, 
after information concerning the 
veteran's current financial status has 
been obtained, reach a determination as 
to whether collection of the indebtedness 
would be contrary to the principle of 
equity and good conscience.  If the 
determination with respect to any issue 
remains adverse to the veteran, issue a 
supplemental statement of the case which 
clearly identifies the validity issue and 
the retroactive release issue as new 
issues as to which the veteran must 
perfect an appeal in order to secure 
appellate review.  The veteran must be 
notified of the time within which he must 
file his substantive appeal in order to 
secure review by the Board.  See 
38 C.F.R. § 20.302(c) (60 days is 
permitted for response to supplemental 
statement of the case), and 38 C.F.R. 
§ 20.303 (request for extension of 60-day 
response period may be granted for good 
cause, if the request is in writing and 
received at the RO prior to the 
expiration of the 60-day period).  

Thereafter, the case should be returned to the Board 
following appropriate appellate procedure, to include 
notification to the veteran and his representative of the 
transfer of the file to the Board.  See 38 C.F.R. § 19.36.  
The appellant need take no action until he is so informed.  
He is, however, free to submit additional evidence or 
argument to the RO on remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The purpose of this REMAND is to accord due 
process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

